Case 3:18-cr-00465-MMC Document 69-18 Filed 09/25/19 Page 1 of 2




                   EXHIBIT Q
Case 3:18-cr-00465-MMC Document 69-18 Filed 09/25/19 Page 2 of 2


                          Micron Technology, Inc.
                          in China


Xi’an, China              Overview
                          Micron Semiconductor (Xi’an) Co., Ltd., (Micron
                          Xi’an), a subsidiary of Micron Technology, Inc., is
                          located in the Xi’an High-Tech Zone and is one
                          of the largest foreign invested companies in the
                          Shaanxi province. As Micron’s first manufacturing
                          facility in China, the sites’ primary focus is memory
                          module assembly and integrated circuit (IC) compo-
                          nent testing. As Micron Xi’an enters into a new era
                          of growth, the site plays an important role in Micron’s
                          worldwide operations and is well positioned for
                          success.

                          Micron’s presence in China also includes a logistics
                          center in Xiamen, IC design center in Shanghai, and
                          sales/marketing offices in Shanghai, Beijing and
                          Shenzhen to help meet the needs of the rapidly
                          growing market in China and Asia-Pacific.


                          Our Values
                          Integrity, Performance, Leadership,
                          Agility and Efficiency


                          Address
                          Xinxi Avenue
                          Zone B of Shaanxi Xi’an Export
                          Processing Zone
                          China
